 



EXHIBIT 10.24

SECOND AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT

     THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (the
“Amendment”) is made this 28th day of December 2004 (the “Effective Date”), by
and among Professional Veterinary Products, Ltd., a Nebraska corporation
(“PVPL”), ProConn, LLC, a Nebraska limited liability company (“ProConn”), Exact
Logistics, LLC, a Nebraska limited liability company (“Exact”, together with
PVPL and ProConn, collectively and individually herein referred to as
“Borrower”) and U.S. Bank National Association, a national banking association
(“Lender”).

     WHEREAS, Borrower and Lender are parties to that certain Amended and
Restated Loan Agreement dated as of May 12, 2003 (the “Amended and Restated Loan
Agreement”) pursuant to which Lender agreed, among other things, to make a
Revolving Loan to Borrower of up to $17,500,000.00;

     WHEREAS, on December 29, 2003, Borrower and Lender entered in to a First
Amendment to Amended and Restated Loan Agreement (the “First Amendment”,
together with the Amended and Restated Loan Agreement, as amended, collectively
herein referred to as the “Loan Agreement”) pursuant to which Lender and
Borrower agreed, among other things, to increase the amount of the Revolving
Loan to up to $25,000,000.00, to amend certain provisions of the Loan Agreement
and to extend the termination date of the Revolving Note and Revolving Loan; and

     WHEREAS, Lender and Borrower have agreed to further amend certain
provisions of the Loan Agreement to, among other things, increase the amount of
the Revolving Loan to up to $40,000,000.00, adjust the interest rate of the
Revolving Note, amend certain covenants of Borrower and extend the termination
date of the Revolving Note and Revolving Loan until January 1, 2008.

     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

     Section 1. Definitions. Capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed thereto in the Loan Agreement.

     Section 2. Amendment of Loan Agreement. Effective as of the Effective Date,
the Loan Agreement is hereby amended in the following respects:

1



--------------------------------------------------------------------------------



 



     Section 2.1 Loan Agreement Definitions. Article I, Section 1.2 of the Loan
Agreement shall be amended by substituting the following definitions appearing
in such Section:

Revolving Loan means the conditional revolving line of credit facility in an
amount up to $40,000,000.00, as described in Section 2.1 of the Loan Agreement
and as provided in the revolving note, a copy of which is attached hereto as
Exhibit 2.1 to this Amendment.

Article I, Section 1.2 of the Loan Agreement shall be further amended by adding
the following definitions to such Section:

Fiscal Quarter means each fiscal quarter of Borrower ending October 31,
January 31, April 30 and July 31, respectively, of each year.

Leverage Ratio means the ratio of Borrower’s Interest Bearing Debt to EBITDA
(calculated on a 4-quarter rolling average).

Section 2.2. Revolving Loan. Article II, Sections 2.1, 2.1.1 and 2.1.3 of the
Loan Agreement shall be amended in their entirety to provide as follows:

     Section 2.1 Revolving Loan. Subject to the terms and conditions hereof,
Lender agrees to make Advances to Borrower from time to time during the period
from the date hereof to and including the termination date, in an aggregate
amount at any time outstanding not to exceed the lesser of (a) Forty Million
Dollars ($40,000,000.00) or (b) the Borrowing Base, as calculated from time to
time (the “Maximum Revolving Facility”). The Revolving Loan shall be a revolving
line of credit facility and it is contemplated that Borrower will request
Advances, make prepayments and request additional Advances. The Revolving Loan
will terminate on January 1, 2008, if not terminated prior thereto. Borrower’s
obligation to repay all Advances with interest thereon and additional terms
under the Revolving Loan shall be evidenced by a promissory note in the form
attached hereto and marked Exhibit 2.1 ( herein, together with any and all
extensions, renewals, modifications, and substitutions thereof and exchanges
therefore, the “Revolving Note”). Any unpaid principal amount of the Advances
and all accrued but unpaid interest thereon under the Revolving Loan shall be
payable on the termination date.

     Section 2.1.1 Interest Rate and Payments. All accrued interest on any
unpaid principal amount of the Advances shall be due and payable on the 1st day
of each month. The principal amount of the Advances outstanding from time to
time on the Revolving Loan during any month shall bear interest (computed on the
basis of actual days elapsed in a 360-day year) at a variable rate, subject to
change each Fiscal Quarter, equal to the

2



--------------------------------------------------------------------------------



 



LIBOR Rate as determined by Lender on a rolling four quarter average, plus the
percentage provided below:

from 1/1/05 through 1/31/05 — LIBOR plus 1.90%

from 2/1/05 through 4/30/05 — LIBOR plus 1.50%

and for each Fiscal Quarter thereafter:

if the Leverage Ratio for the last previously completed Fiscal Quarter is
greater than or equal to 3.5 to 1.0 — LIBOR plus 2.40%;

if the Leverage Ratio for the last previously completed Fiscal Quarter is
greater than 3.0 to 1.0 but less than 3.5 to 1.0 — LIBOR plus 2.15%;

if the Leverage Ratio for the last previously completed Fiscal Quarter is
greater than 2.5 to 1.0 but less than 3.0 to 1.0 — LIBOR plus 1.90%;

if the Leverage Ratio for the last previously completed Fiscal Quarter is
greater than 2.0 to 1.0 but less than 2.5 to 1.0 — LIBOR plus 1.65%; and

if the Leverage Ratio for the last previously completed Fiscal Quarter is less
than 2.0 to 1.0 — LIBOR plus 1.50%;

provided, however, upon an Event of Default, at the LIBOR Rate as determined by
Lender plus 7.5% (the “Default Rate”) that is in effect; provided, further, that
in any event no rate change shall be put into effect which would result in a
rate greater than the highest rate permitted by law. Interest accruing on the
principal balance of the Advances outstanding from time to time shall be payable
on the first day of each month and on the termination date. Borrower agrees that
Lender may at any time or from time to time, without the request by Borrower,
make an Advance to Borrower, or apply the proceeds of any Advance, for the
purpose of paying all such interest when due. As clarification with respect to
calculation of the applicable interest rate, the Leverage Ratio shall be
determined on a lagging Fiscal Quarter basis and shall be based upon Borrower’s
Quarterly Compliance Certificate for the last previously completed Fiscal
Quarter. For example, calculation of the applicable interest rate for the Fiscal
Quarter of 5/1/05 through 7/31/05 shall be based upon the Leverage Ratio of the
Fiscal Quarter ending 1/31/05.

3



--------------------------------------------------------------------------------



 



     Section 2.1.3 Revolving Loan Facility Fee. Borrower shall pay to Lender an
annual revolving loan facility fee as follows:

$45,000.00 due on 1/1/05

$52,500.00 due on 1/1/06

$60,000.00 due on 1/1/07.

     Section 2.3 Form of Borrowing Base Certificate. The form of the Borrowing
Base Certificate at Exhibit 2.1.4 of the Loan Agreement shall be replaced by the
form of the Borrowing Base Certificate attached to this Amendment as
Exhibit 2.1.4

     Section 2.4 Financial Covenants. Article VI, Section 6.1 of the Loan
Agreement shall be amended in its entirety to provide as follows:

     Section 6.1 Financial Covenants. Borrower shall not, without the prior
written consent of Lender:



  (a)   permit Tangible Net Worth to be less than $14,000,000.00 as of the end
of any Fiscal Quarter;     (b)   permit the Fixed Charge Coverage Ratio to be
less than 1.25 to 1.00 as of the end of any Fiscal Quarter; and     (c)   permit
the Leverage Ratio to be greater than 3.50 to 1.00 as of the end of any fiscal
year (Borrower’s fiscal year ends July 31).

With respect to the foregoing financial covenants, Borrower shall provide Lender
with a Quarterly Compliance Certificate of Borrower in the form attached hereto
and marked Exhibit 5.1. At any time after the first anniversary date of the
Effective Date, Lender in its sole and absolute discretion upon 30 days written
notice to Borrower may amend the financial covenants contained in Sections 6.1
(a), (b) and (c) above to adjust (either increase or decrease) the amounts,
ratios and timing of the application of a particular test or to add additional
financial covenants to the Loan Agreement and Borrower shall thereafter comply
with such amended financial covenants.

     Section 3. Affirmation of Loan Agreement. Except as specifically modified
herein, the Loan Agreement, Notes and Collateral Agreements are hereby
reaffirmed in all respects. All representations, warranties and covenants
contained in this Amendment, the Loan Agreement, the Notes and the Collateral
Agreements are hereby specifically incorporated herein as if fully set forth
herein. Each Borrower, jointly and severally, represents and warrants to Lender
that: (a) such representations and warranties are correct on and as of the
Effective Date as though

4



--------------------------------------------------------------------------------



 



made on and as of such Effective Date, except to the extent that such
representations and warranties relate solely to an earlier date; and
(b) Borrower is not currently default of, and since May 12, 2003 has not at any
time been in default of, any covenant on its part to be performed or observed in
this Amendment, the Loan Agreement, the Notes or the Collateral Agreements.

     Section 4. Obligations Joint and Several. The obligations of PVPL, ProConn
and Exact under this Amendment, the Loan Agreement and under the Notes shall be
joint and several. For the convenience of the parties hereto, this Amendment has
been prepared for execution by multiple borrowers, each of which is a “Borrower”
for all purposes hereunder. Each of PVPL, ProConn and Exact hereby represent,
warrant and covenant for the benefit of Lender that it is the intention of each
of PVPL, ProConn and Exact that this Amendment, the Loan Agreement and the Notes
be fully enforceable against each of them in accordance with its terms to the
same extent as if such party had been the only party identified as “Borrower”
hereunder or thereunder.

     Section 5. Further Assurances. Borrower will, at its expense execute,
deliver, file, and record (in such manner and form as Lender may require) any
financing statement, specific assignment, or other paper and take any other
action that may be necessary, or that Lender may reasonably request, in order to
protect, preserve, perfect, or validate the security interest in all or any
portion of the Collateral or to enable Lender to exercise and enforce its rights
in the Collateral.

     Section 6. Conditions Precedent to Effectiveness of Amendment. The
effectiveness of this Amendment and the funding of any Advance under the Loan
Agreement shall be subject to the condition precedent that Lender shall have
received all of the following, which, if existing, are hereby ratified and
confirmed by Borrower:

  (a) a new Revolving Note, properly executed;

  (b) a signed certificate of the Secretary of PVPL and the signed written
consents of the manager and sole member of ProConn and Exact which shall
(i) evidence the authorization of the Board of Directors of PVPL or the manager
and member of ProConn and Exact, as the case may be, to enter into this
Amendment and to execute all documents related hereto; (ii) certify the officer
of PVPL, or other party on behalf of PVPL, ProConn and Exact, authorized to sign
this Amendment and any document securing the obligations of Borrower under the
Loan Agreement, this Amendment or otherwise, and (iii) contain the true
signature of any such officer or designated party (and Lender may conclusively
rely on the certificate until it shall receive a further certificate of the
Secretary of PVPL canceling or amending the prior certificate); and

  (c) such other documents, instruments and certificates as Lender, in its sole
discretion, may require.

Section 7. Miscellaneous.

5



--------------------------------------------------------------------------------



 



     Section 7.1 Costs and Expenses. Borrower agrees to pay on demand all costs
and expenses of Lender in connection with the preparation, interpretation,
administration, amendment and enforcement of this Amendment and any of the other
instruments and documents to be delivered hereunder and thereunder including,
but not limited to, reasonable fees and out-of-pocket expenses of counsel for
Lender with respect thereto, as well as all out-of-pocket expenses incurred by
Lender.

     Section 7.2 Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Amendment, the Loan Agreement, the Collateral
Agreements, nor consent to any departure by Borrower therefrom shall in any
event be effective unless the same shall be in writing and signed by Lender and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No notice to or demand on any Borrower
in any case shall entitle any Borrower to any other or further notice or demand
in similar or other circumstances.

     Section 7.3 Binding Effect and Assignment. This Amendment shall be binding
upon and inure to the benefit of each Borrower and Lender, and their respective
successors and assigns, including any subsequent holder or holders of any of the
Notes or any participation interest therein except that Borrower may not assign
or transfer its rights hereunder without the prior written consent of Lender.

     Section 7.4 Severability. In the event any one or more of the provisions
contained in this Amendment, the Loan Agreement, any of the Collateral
Agreements or any other documents given in connection with this transaction
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Amendment, the Loan Agreement or the Collateral
Agreements, nor shall it affect the validity, legality or enforceability of such
provision in other states.

     Section 7.5 Governing Law. This Agreement shall be construed in accordance
with the laws of the State of Nebraska.

     Section 7.6 Counterparts. This Amendment may be executed in two or more
counterparts and such counterparts shall be deemed originals and all such
counterparts shall constitute one and the same instrument.

     Section 7.7 Waiver. EACH BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT
TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY ANY ONE OF THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS
WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
THE LOAN AGREEMENT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THIS
WAIVER BY THE PARTIES HERETO TO ANY

6



--------------------------------------------------------------------------------



 



RIGHT ANY ONE OF THEM MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, BORROWER AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL AND INDIRECT DAMAGES FROM THE OTHER WITH RESPECT TO ANY
AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY ANY ONE OF THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS
WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
THE LOAN AGREEMENT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE
RECIPROCAL WAIVERS OF BORROWER AND LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL OR INDIRECT DAMAGES AS SET FORTH ABOVE HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND AS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

     Section 7.8 Construction. This document is an agreement between parties who
are experienced in sophisticated and complex matters similar to the transaction
contemplated by this Amendment and is entered into by both parties in reliance
upon the economic and legal bargains contained herein and shall be interpreted
and construed in a fair and impartial manner without regard to such factors as
the party which prepared the instrument, the relative bargaining powers of the
parties or the domicile of any party. Lender and Borrower were each represented
by legal counsel competent in advising them of their obligations and liabilities
hereunder.

     Section 7.9 Notice – Written Agreements. This Notice is Provided Pursuant
to Nebraska Revised Statutes 45-1,112 et. seq. This Amendment is a credit
agreement. A credit agreement must be in writing to be enforceable under
Nebraska Law. To protect you and us from any misunderstandings or
disappointments, any contract, promise, undertaking, or offer to forebear
repayment of money or to make any other financial accommodation in connection
with this loan of money or grant or extension of credit, or any amendment of,
cancellation of, waiver of, or substitution for any or all of the terms or
provisions of any instrument or document executed in connection with this loan
of money or grant or extension of credit, must be in writing to be effective.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first set forth above.

                  Professional Veterinary Products, Ltd.,
a Nebraska corporation
 
                By:   /s/ Dr. Lionel L. Reilly                   Dr. Lionel L.
Reilly, it President
 
                ProConn, LLC, a Nebraska limited
liability company
 
                By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation, its Manager         and sole Member
 
           

      By:   /s/ Dr. Lionel L. Reilly

           

               Dr. Lionel L. Reilly, it President
 
                Exact Logistics, LLC, a Nebraska limited
liability company
 
                By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation, its Manager         and sole Member
 
           

      By:   /s/ Dr. Lionel L. Reilly

           

               Dr. Lionel L. Reilly, it President
 
                U.S. Bank National Association, a national banking association
 
                By:   /s/          

  Name:                  

  Title:                  

8